Pee Cueiam.
This is an action to recover damages for personal injuries sustained by plaintiff as a result of being hit by a golf ball driven by defendant Gore. At the close of plaintiff’s evidence the trial court sustained a motion of defendant city of Lincoln for a directed verdict. At the conclusion of all the testimony a motion for a directed verdict by the Antelope Golf Club was sustained. The jury returned a verdict in favor of plaintiff and against defendant Gore in the sum of one dollar, and plaintiff has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affiemed.